 1
 2
 3
 4
 5
 6
 7                                       UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
10
11
     REBECCA RAE GONZALES-WELCH,                             ) Case No.: 1:17-cv-01620-BAM
12                                                           )
                      Plaintiff,                             ) ORDER REVERSING AGENCY’S DENIAL OF
13           v.                                              ) BENEFITS AND ORDERING REMAND
                                                             )
14   NANCY A. BERRYHILL, Acting                              )
     Commissioner of Social Security,                        )
15                                                           )
16                    Defendant.                             )
                                                             )
17
18                                                    INTRODUCTION

19           Plaintiff Rebecca Rae Gonzales-Welch (“Plaintiff”) seeks judicial review of a final decision of

20   the Commissioner of Social Security (“Commissioner”) denying her application for disability insurance

21   benefits (“DBI”) under Title II of the Social Security Act and for supplemental security income (“SSI”)

22   under Title XVI of the Social Security Act. The matter is currently before the Court on the parties’

23   briefs, which were submitted, without oral argument, to Magistrate Judge Barbara A. McAuliffe.1

24           Having considered the parties’ briefs, along with the entire record in this case, the Court finds

25   that the decision of the Administrative Law Judge (“ALJ”) is not supported by substantial evidence in

26
27
     1
             The parties consented to the jurisdiction of a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(1).
28   (Doc. Nos. 5, 7.)

                                                                  1
 1   the record and is not based on proper legal standards. Accordingly, the Court will direct that the

 2   Commissioner’s determination be REVERSED and REMANDED for further proceedings.

 3                                    FACTS AND PRIOR PROCEEDINGS

 4          On November 19, 2013, Plaintiff protectively filed applications for DBI and for SSI alleging

 5   disability beginning October 30, 2011 due to lupus, fibromyalgia, rheumatoid arthritis, and migraines.

 6   AR 207, 292-306.2 Plaintiff’s applications were denied initially and on reconsideration. AR 119-184,

 7   218-222. Plaintiff subsequently requested a hearing before an Administrative Law Judge (“ALJ”). AR

 8   223-235. ALJ Nancy Stewart held a hearing on August 18, 2016, and issued an order denying benefits

 9   on November 28, 2016. AR 18-81. Plaintiff sought review of the ALJ’s decision, which the Appeals

10   Council denied, making the ALJ’s decision the Commissioner’s final decision. AR 1-7. This appeal

11   followed.

12          Relevant Hearing Testimony

13          The ALJ held a hearing on August 18, 2016, in Fresno, California. AR 40-81. Plaintiff appeared

14   and was represented by her attorney, Robina Ali. AR 18, 40. Impartial Vocational Expert Jose Chaparro

15   also appeared. AR 40.

16          When questioned by the ALJ, Plaintiff testified that she sees her treating physician monthly and

17   began receiving physical therapy the previous month. AR 45-46. She initially went to physical therapy

18   three times a week, but her visits were reduced to twice a week and then to once a week. AR 47. Plaintiff

19   is 47 years old, completed the eighth grade, and went to adult classes to obtain her GED but did not

20   complete the necessary testing. AR 48. Plaintiff is 5 feet 3 inches tall and weights 189 pounds. AR 49.

21   She currently lives with her children. AR 50. Plaintiff has fifteen-year-old twins and a nineteen-year-

22   old daughter and has also been the legal guardian for her ten-year-old grandson for the last four or five

23   years. AR 50-51. She has her drivers’ license and can drive but sometimes receives help from her

24   children and family with driving, depending on how she feels. AR 51.

25          In response to questioning by her attorney, Plaintiff testified that she experiences pain in the

26   back of her shoulders, primarily on the left side, that radiates down her shoulders to her elbows and

27
28   2
            References to the Administrative Record will be designated as “AR,” followed by the appropriate page number.

                                                              2
 1   hands. AR 53. She also has pain radiating through her legs, knees, and feet and experiences migraines

 2   twice a week that last for three to four days. AR 53-54. When asked about her daily activities, Plaintiff

 3   testified that she has difficulty showering and needs help dressing on days that she is unable to bend and

 4   stretch. AR 55. She can do light laundry herself, including folding and sorting clothing, can wipe the

 5   counters, sometimes cooks, and does light sweeping. AR 55-56.

 6          Plaintiff estimates that she can walk fifteen or twenty minutes at a time before needing to rest

 7   for five to ten minutes because her knees begin to feel heavy, numb, and painful. AR 56-57. She can

 8   stand for approximately ten to fifteen minutes at a time, sit for twenty to thirty minutes at a time, and

 9   lift seven pounds without difficulty. AR 57-58. Plaintiff’s hands swell after too much activity and she

10   is frequently fatigued. AR 58-59.

11          Plaintiff typically wakes in the morning to assist her grandson in getting ready for school, takes

12   her medications, and then lies down until noon. AR 59-60. Plaintiff gets up at noon, eats, folds clothing,

13   wipes the counters, does light dishes, sweeps, and tries to make her grandson’s bed. AR 60-61. She

14   takes anxiety medication and experiences heart racing, nervousness, shaking, and sweatiness

15   approximately two to three times per day. AR 61-62. Multi-tasking is difficult for her and Plaintiff

16   often loses focus. AR 62. Others sometimes have difficulty understanding Plaintiff and she needs to

17   repeat herself. AR 63. Plaintiff experiences depression and was originally diagnosed with rheumatoid

18   arthritis, but that diagnosis was subsequently changed to fibromyalgia and Sjogren’s syndrome. AR 63-

19   64.

20          When questioned by the ALJ about her prior work history, Plaintiff testified that she previously

21   worked as a hostess and then a waitress at Sizzler, an in-house supportive services worker, and in

22   catering. AR 65-67, 69.     As a hostess, Plaintiff was required to lift trays and seat guests, man the

23   register, clean windows, sweep, and wipe counters. AR 68, 74-75. Plaintiff additionally carried trays

24   weighing at least twenty pounds while working as a waitress. AR 68. Plaintiff also received two months

25   of training to perform home kidney hemodialysis prior to becoming an in-house supportive services

26   worker for her mother. AR 70-72.

27          Following Plaintiff’s testimony, the ALJ elicited testimony from the Vocational Expert (“VE”),

28   Jose L. Chaparro. The VE testified that Plaintiff’s work history included in-home care attendant and
                                                         3
 1   informal waiter/waitress. AR 74. The ALJ also asked the VE hypothetical questions. AR 76-78. For

 2   the first hypothetical, the ALJ asked the VE to assume a person with the same age, education, and past

 3   work experience as Plaintiff who could carry no more than ten pounds, either occasionally or frequently,

 4   push and pull within the same weight limit, stand and walk two hours out of an eight-hour workday, sit

 5   for six hours out of an eight-hour workday, never use ladders, ropes, or scaffolds, never work in

 6   hazardous work environments such as working at unprotected heights, operating fast or dangerous

 7   machinery, or driving commercial vehicles, and could perform noncomplex routine tasks. AR 76. The

 8   VE testified that Plaintiff’s past work was not available but there was sedentary work available. AR 77.

 9           For the second hypothetical, the ALJ asked the VE to assume a hypothetical person was unable

10   to work a productive eight-hour workday and, because of chronic fatigue, chronic pain, and inability to

11   concentrate and focus, was only productive four to six hours out of an eight-hour day once a week. AR

12   77. The VE testified there would be no jobs available. For the third hypothetical, the ALJ asked the

13   VE to assume that, for the same reasons identified in the second hypothetical, the hypothetical individual

14   would have three or more absences a month. AR 77. The VE testified there would be no jobs available.

15          For the fourth hypothetical, the ALJ asked the VE to assume that a hypothetical person could

16   only handle, finger, and feel occasionally. AR 77. The VE testified that there would be no jobs

17   available. AR 77. The VE further testified that although the Dictionary of Occupational Titles (“DOT”)

18   lists approximately two or three occupations that allow occasional handling, fingering, and feeling, in

19   his experience over the last thirty-seven years that is not realistic, and he therefore disagreed with the

20   DOT and opined that no jobs would be available. AR 77-78. The ALJ

21          For the fifth hypothetical, the ALJ asked the VE to assume that the hypothetical individual could

22   frequently handle, finger, and feel at a sedentary level. AR 78. The VE testified there would be

23   sedentary jobs available, such as a microfilming document preparer, telephone quotation clerk, and

24   addresser. AR 78.

25          Finally, Plaintiff’s attorney asked the VE hypothetical questions. AR 79-81. Plaintiff’s attorney

26   asked the VE to add to the ALJ’s hypotheticals that the individual would be required sit and rest for five

27   to ten minutes after standing and walking for fifteen or twenty minutes. AR 79. The ALJ stated that

28
                                                         4
 1   this was already considered in the condition that the hypothetical individual would only be productive

 2   four to six hours out of an eight-hour workday and no jobs were available. AR 79-80.

 3          Medical Record

 4          The relevant medical record was reviewed by the Court and will be referenced below as

 5   necessary to the Court’s decision.

 6          The ALJ’s Decision

 7          Using the Social Security Administration’s five-step sequential evaluation process, the ALJ

 8   determined that Plaintiff was not disabled under the Social Security Act. AR 17-31. Specifically, the

 9   ALJ found that Plaintiff met the insured status requirements of the Social Security Act through March

10   31, 2016 and had not engaged in any substantial gainful activity since October 30, 2011, her alleged

11   onset date. AR 20. The ALJ identified fibromyalgia, Sjogren’s syndrome, obesity, history of anemia,

12   anxiety disorder, and affective disorder as severe impairments. AR 20-21. Nonetheless, the ALJ

13   determined that Plaintiff does not have an impairment or combination of impairments that meet or

14   medically equal the severity of one of the listed impairments. AR 21-23. Based on her review of the

15   entire record, the ALJ found that Plaintiff has the residual functional capacity (“RFC”) to perform

16   sedentary work, including lifting and carrying ten pounds frequently, sitting for six hours and standing

17   or walking for two hours in an eight-hour workday, with restrictions in the form of never climbing

18   ladders, ropes, or scaffolds, frequently handling, fingering, and feeling, avoiding hazards such as

19   working at unprotected heights, operating fast or dangerous machinery, or driving commercial vehicles,

20   and could perform non-complex, routine tasks. AR 23-29. With this RFC, the ALJ found that Plaintiff

21   could not perform any past relevant work. AR 29. Plaintiff was defined as a younger individual on the

22   alleged disability onset date, has a limited education, and is able to communicate in English. AR 29.

23   Moreover, the ALJ found that transferability of job skills is not material to the determination of disability

24   because using the Medical-Vocational Rules as a framework supports a finding that Plaintiff is not

25   disabled whether or not Plaintiff has transferable job skills. AR 29. Considering Plaintiff’s age,

26   education, work experience, and RFC, the ALJ found that there are jobs that exist in significant numbers

27   in the national economy that Plaintiff can perform. AR 30. The ALJ therefore concluded that Plaintiff

28   was not disabled under the Social Security Act. AR 30.
                                                          5
 1                                           SCOPE OF REVIEW

 2          Congress has provided a limited scope of judicial review of the Commissioner’s decision to deny

 3   benefits under the Act. In reviewing findings of fact with respect to such determinations, this Court

 4   must determine whether the decision of the Commissioner is supported by substantial evidence. 42

 5   U.S.C. § 405(g). Substantial evidence means “more than a mere scintilla,” Richardson v. Perales, 402

 6   U.S. 389, 402 (1971), but less than a preponderance. Sorenson v. Weinberger, 514 F.2d 1112, 1119, n.

 7   10 (9th Cir. 1975). It is “such relevant evidence as a reasonable mind might accept as adequate to

 8   support a conclusion.” Richardson, 402 U.S. at 401. The record as a whole must be considered,

 9   weighing both the evidence that supports and the evidence that detracts from the Commissioner’s

10   conclusion. Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). In weighing the evidence and making

11   findings, the Commissioner must apply the proper legal standards. See, e.g., Burkhart v. Bowen, 856

12   F.2d 1335, 1338 (9th Cir. 1988). This Court must uphold the Commissioner’s determination that the

13   claimant is not disabled if the Commissioner applied the proper legal standards, and if the

14   Commissioner’s findings are supported by substantial evidence. See Sanchez v. Sec’y of Health and

15   Human Servs., 812 F.2d 509, 510 (9th Cir. 1987).

16                                                  REVIEW

17          In order to qualify for benefits, a claimant must establish that he or she is unable to engage in

18   substantial gainful activity due to a medically determinable physical or mental impairment which has

19   lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C. §

20   1382c(a)(3)(A). A claimant must show that he or she has a physical or mental impairment of such

21   severity that he or she is not only unable to do his or her previous work, but cannot, considering his or

22   her age, education, and work experience, engage in any other kind of substantial gainful work which

23   exists in the national economy. Quang Van Han v. Bowen, 882 F.2d 1453, 1456 (9th Cir. 1989). The

24   burden is on the claimant to establish disability. Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

25
26
27
28
                                                         6
 1                                                        DISCUSSION3

 2            A.       Physician Opinions

 3            Plaintiff first argues that the ALJ erred in assigning little weight to the opinions of her treating

 4   physician, Charles H. Boniske, M.D., and by failing to account for a sit/stand option set forth in the

 5   opinions of consultative examiner Emmanuel Fabella, M.D., and non-examining state agency medical

 6   consultants W. Jackson, M.D. and E. Wong, M.D. (Doc. No. 11 at pp. 19-24.)

 7            Cases in this circuit identify three types of physicians: (1) those who treat the claimant (treating

 8   physicians); (2) those who examine but do not treat the claimant (examining physicians); and (3) those

 9   who neither examine nor treat the claimant (nonexamining physicians). Lester v. Chater, 81 F.3d 821,

10   830 (9th Cir. 1995). Generally, the opinions of treating physicians are entitled to the most weight, while

11   the opinions of examining physicians are entitled to more weight than the opinions of nonexamining

12   physicians. Id. This is because a treating doctor is employed to cure and has a greater opportunity to

13   know and observe the patient as an individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996);

14   Bates v. Sullivan, 894 F.2d 1059, 1063 (9th Cir. 1990). Where the opinion of an examining or treating

15   physician is uncontroverted, the ALJ must provide clear and convincing reasons for rejecting that

16   opinion. Lester, 81 F.3d at 830-31. Even if contradicted by another doctor, the opinion of an examining

17   or treating doctor can be rejected only for “specific and legitimate reasons that are supported by

18   substantial evidence in the record.” Id. The ALJ can meet this burden by setting forth a detailed and

19   thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof, and

20   making findings. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

21            Dr. Boniske

22            On August 23, 2016, Dr. Boniske completed a Rheumatoid Arthritis Impairment Questionnaire.

23   AR 1432-1438. Dr. Boniske opined that Plaintiff had no limitations in her ability to grasp, turn, or twist

24   objects, use her fingers or hands for fine manipulation, or use her arms for reaching. AR 1433.

25   However, Dr. Boniske estimated that Plaintiff could sit, stand, and walk for zero to one hours in an

26
27   3
              The parties are advised that this Court has carefully reviewed and considered all of the briefs, including arguments,
     points and authorities, declarations, and/or exhibits. Any omission of a reference to any specific argument or brief is not to
28   be construed that the Court did not consider the argument or brief.

                                                                   7
 1   eight-hour day, would not be able to sit, stand, or walk continuously in a work setting, and would be

 2   required to get up and move around after one hour for a total of forty-five minutes before sitting again.

 3   AR 1435-1436.       Dr. Boniske additionally opined that Plaintiff could lift and carry five pounds

 4   occasionally and could never lift or carry ten pounds or more. AR 1436. Dr. Boniske indicated that

 5   Plaintiff’s pain, fatigue, and other symptoms were severe enough to frequently interfere with attention

 6   and concentration, she could not multi-task or follow through with instructions, and she was incapable

 7   of even “low stress” work. AR 1436-1437. She would need to take breaks to rest three to four times

 8   per eight-hour workday and would likely be absent from work more than three times per month. AR

 9   1437. Dr. Boniske opined that Plaintiff was unable to push, pull, kneel, bend, or stoop and needed to

10   avoid noise. AR 1437-1438.

11          In assessing the opinion of Dr. Boniske, the ALJ stated it was “given little weight because it was

12   inconsistent with the medical record. Physical examinations were generally unremarkable with only

13   some trigger points noted.” AR 28. The ALJ further cited to Dr. Boniske’s office treatment records

14   from February 5, 2015, through August 23, 2016, in support of her assessment. AR 38, 2083-2103.

15          Here, Dr. Boniske’s opinion appears to have been contradicted by consultative examining

16   physician Dr. Fabella, who opined that Plaintiff could lift and carry ten pounds occasionally and less

17   than ten pounds frequently, walk and stand for less than four hours in an eight-hour workday, sit with

18   breaks every thirty minutes, and occasionally climb, balance, kneel, and crawl. AR 1265. Dr. Boniske’s

19   opinion was further contradicted by non-examining state agency medical consultants Dr. Jackson and

20   Dr. Wong, who opined that Plaintiff could occasionally lift or carry ten pounds and frequently lift or

21   carry less than ten pounds, stand and walk for a total of three hours in an eight-hour workday, sit for a

22   total of six hours in an eight-hour workday, and occasionally balance, stoop, kneel, crouch, and climb

23   ramps and stairs.    AR 129-130, 163-164.       Non-examining stage agency medical consultants D.

24   Funkenstein, M.D. and Kim Morris, Psy.D further opined that Plaintiff was able to understand and

25   remember procedures of a simple and routine nature involving 1-2 step job tasks and instructions,

26   maintain concentration and attention for simple tasks for two-hour increments, and sustain an eight-hour

27   day and forty-hour work week schedule on a sustained basis. AR 131-132, 165-166. Given that the

28   opinions of the consultative examining physician and state agency physicians each contradicted Dr.
                                                        8
 1   Boniske’s opinion regarding the severity of Plaintiff’s limitations, the ALJ was required to provide

 2   specific and legitimate reasons supported by substantial evidence in the record to discount Dr. Boniske’s

 3   opinion.

 4          Plaintiff argues that the reason the ALJ identified for discounting Dr. Boniske’s opinion, i.e.,

 5   that the medical record was inconsistent with the level of incapacity Dr. Boniske described, lacks the

 6   support of substantial evidence. (Doc. No. 11 at p. 20.) An ALJ may properly discount a treating

 7   physician’s opinion that is not supported by the medical record, including his own treatment notes.

 8   Valentine v. Comm'r of Soc. Sec. Admin., 574 F.3d 685, 692-93 (9th Cir. 2009) (contradiction between

 9   treating physician’s opinion and his treatment notes constitutes specific and legitimate reason for

10   rejecting treating physician’s opinion); Tommasetti, 533 F.3d at 1041 (“incongruity” between doctor’s

11   questionnaire responses and her medical records provided specific and legitimate reason for rejecting

12   doctor’s opinion); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (noting

13   that “an ALJ may discredit treating physicians’ opinions that are conclusory, brief, and unsupported by

14   the record as a whole . . . or by objective medical findings”); Thomas v. Barnhart, 278 F.3d 947, 957

15   (9th Cir. 2002) (“The ALJ need not accept the opinion of any physician, including a treating physician,

16   if that opinion is brief, conclusory, and inadequately supported by clinical findings.”).

17          Here, as indicated by the ALJ, the treatment notes in the record do not contain findings that are

18   consistent with the degree of limitations to which Dr. Boniske opined. See AR 2083-2098. Plaintiff

19   cites to findings of diffuse trigger points, chronic pain, and persistent fatigue in arguing that the medical

20   record is consistent with Dr. Boniske’s assessment of Plaintiff’s limitations. (Doc. No. 11 at p. 20.)

21   However, Dr. Boniske’s treatment notes often describe Plaintiff’s trigger points as “moderate” and lack

22   specific findings regarding Plaintiff’s complaints of chronic pain and persistent fatigue that would

23   support the degree of limitations to which Dr. Boniske opined. AR 2083, 2092, 2097.

24          A review of the record reveals that there is substantial evidence supporting the ALJ’s finding

25   that the medical records are inconsistent with the severity of the limitations set forth in Dr. Boniske’s

26   report. See AR 2083-2098. While the treatment records do reflect Plaintiff’s reports of pain and fatigue,

27   they do not contain findings substantiating Dr. Boniske’s opinion that, as of August 23, 2016, Plaintiff

28   was only able to sit, stand, and walk for zero to one hours per day, would be required to get up and move
                                                          9
 1   around after one hour for a total of forty-five minutes before sitting again, could never lift or carry ten

 2   pounds or more, could not multi-task or follow through with instructions, was incapable of even “low

 3   stress” work, would need to take breaks to rest three to four times per eight-hour workday, would likely

 4   be absent from work more than three times per month, and could not push, pull, kneel, bend, stoop, or

 5   tolerate noise. AR 1432-1438; see also Richardson, 402 U.S. at 401 (substantial evidence is “such

 6   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”); Lingenfelter

 7   v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (Court “may not affirm simply by isolating a specific

 8   quantum of supporting evidence.”); Tommasetti, 533 F.3d at 1041-1042 (“[T]he ALJ is the final arbiter

 9   with respect to resolving ambiguities in the medical evidence.”); Andrews v. Shalala, 53 F.3d 1035,

10   1039 (9th Cir.1995) (Where “the evidence can reasonably support either affirming or reversing a

11   decision, we may not substitute our judgment for that of the [ALJ].”). It is not clear from the record or

12   Dr. Boniske’s treatment notes what the bases for these restrictions might be. Considering the record as

13   a whole and weighing both the evidence and supports and detracts from the ALJ’s conclusion, the Court

14   considers the ALJ’s finding that the medical record is inconsistent with Dr. Boniske’s opinion to be

15   supported by substantial evidence and without legal error.

16          Dr. Fabella, Dr. Jackson, and Dr. Wong

17          On May 20, 2014, consultative examiner Dr. Fabella opined that Plaintiff “requires breaks from

18   sitting every 30 minutes or so secondary to pain.” AR 1265. On July 22, 2014, after a review of the

19   medical record, non-examining state agency medical consultant Dr. Jackson opined that Plaintiff

20   “[m]ust periodically alternate sitting and standing to relieve pain and discomfort.” AR 130. On October

21   23, 2014, after a review of the medical record, non-examining state agency medical consultant Dr. Wong

22   also opined that Plaintiff “[m]ust periodically alternate sitting and standing to relieve pain and

23   discomfort.” AR 163.4 The ALJ afforded the opinions of Dr. Fabella, Dr. Jackson, and Dr. Wong

24   “significant weight.” AR 28.

25
26
27   4
             Although not discussed by Plaintiff, Dr. Boniske likewise opined that Plaintiff was unable to
     sit continuously in a work setting and must get up and move around approximately every hour. AR
28   1435-1436.
                                                         10
 1          Plaintiff argues that the ALJ erred in not addressing a sit/stand option in her RFC finding. (Doc.

 2   No. 11 at p. 21.) The Court agrees. Here, the ALJ found that Plaintiff had an RFC to perform sedentary

 3   work, including lifting and carrying ten pounds frequently, sitting for six hours and standing or walking

 4   for two hours in an eight-hour workday, with restrictions in the form of never climbing ladders, ropes,

 5   or scaffolds, frequently handling, fingering, and feeling, avoiding hazards such as working at

 6   unprotected heights, operating fast or dangerous machinery, or driving commercial vehicles, and could

 7   perform non-complex, routine tasks. AR 23. However, Dr. Fabella, Dr. Jackson, Dr. Wong, and Dr.

 8   Boniske each opined that Plaintiff would not be able to sit or stand without taking breaks or alternating

 9   between periods of sitting and standing. AR 130, 163, 1265. Despite affording the medical opinions of

10   Dr. Fabella, Dr. Jackson, and Dr. Wong significant weight, the ALJ did not include any sit/stand option

11   in her RFC finding and provided no explanation as to why such a limitation was rejected. See AR 23-

12   29. The ALJ erred by disregarding the sit/stand option without identifying any reasons for doing so.

13   Pierce v. Astrue, 382 F. App'x 618, 619 (9th Cir. 2010) (ALJ erred by providing no explanation for why

14   he rejected part of treating physician’s findings); see also 20 C.F.R. §§ 404.1545(a), 416.945(a) (ALJ

15   must assess all evidence in determining a claimant’s RFC); Carmickle v. Comm'r of Soc. Sec. Admin.,

16   533 F.3d 1155, 1164 (9th Cir. 2008) (“The ALJ is required to consider all of the limitations imposed by

17   the claimant's impairments”); Laborin v. Berryhill, 867 F.3d 1151, 1153 (9th Cir. 2017) (“The RFC

18   assessment must contain a thorough discussion and analysis of the objective medical and other

19   evidence[.]”) (internal quotation marks omitted); Lester, 81 F.3d at 830 (Commissioner must provide

20   clear and convincing reasons for rejecting examining physician’s uncontradicted opinion and specific

21   and legitimate reasons for rejecting contradicted opinion).

22          While an ALJ does not need to discuss all of the evidence presented, he or she must explain the

23   rejection of significant probative evidence. Vincent v. Heckler, 739 F.2d 1393, 1394-94 (9th Cir. 1984.)

24   Here, each of the medical opinions that the ALJ assessed in her RFC, including the three opinions to

25   which the ALJ afforded significant weight, opined that Plaintiff required a sit/stand option. AR 130,

26   163, 1265, 1435-1436. Moreover, Social Security Ruling 83-12 explains:

27                  In some disability claims, the medical facts lead to an assessment of RFC
                    which is compatible with the performance of either sedentary or light
28                  work except that the person must alternate periods of sitting and standing.

                                                        11
 1                  The individual may be able to sit for a time, but must then get up and stand
                    or walk for awhile before returning to sitting. Such an individual is not
 2                  functionally capable of doing either the prolonged sitting contemplated in
                    the definition of sedentary work (and for the relatively few light jobs
 3                  which are performed primarily in a seated position) or the prolonged
                    standing or walking contemplated for most light work. (Persons who can
 4                  adjust to any need to vary sitting and standing by doing so at breaks, lunch
                    periods, etc., would still be able to perform a defined range of work.)
 5
                    There are some jobs in the national economy—typically professional and
 6                  managerial ones—in which a person can sit or stand with a degree of
                    choice. If an individual had such a job and is still capable of performing
 7                  it, or is capable of transferring work skills to such jobs, he or she would
                    not be found disabled. However, most jobs have ongoing work processes
 8                  which demand that a worker be in a certain place or posture for at least a
                    certain length of time to accomplish a certain task. Unskilled types of jobs
 9                  are particularly structured so that a person cannot ordinarily sit or stand at
                    will. In cases of unusual limitation of ability to stand, a VS should be
10                  consulted to clarify the implications for the occupational base.
11   S.S.R. 83-12, 1983 WL 31253, at *4 (1983).
12   SSR 83-12 accordingly recognizes that a sit/stand option is inconsistent with the prolonged sitting
13   contemplated by sedentary work, but some vocations will allow a worker to sit or stand “with some
14   degree of choice,” and therefore urges the ALJ to consult a VE to clarify the implications of
15   a sit/stand option and determine whether specified jobs will accommodate such a limitation. The
16   opinions of Dr. Fabella, Dr. Jackson, and Dr. Wong to the effect that Plaintiff required a sit/stand option
17   can therefore be considered significant and probative evidence. Thus, the ALJ was required to explain
18   why this evidence was rejected.
19          Additionally, the ALJ’s error was not harmless. Courts in the Ninth Circuit “have adhered to
20   the general principle that an ALJ's error is harmless where it is ‘inconsequential to the ultimate
21   nondisability determination.’” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (citations omitted).
22   “In other words, in each case we look at the record as a whole to determine whether the error alters the
23   outcome of the case.” Here, as discussed above, the ALJ found that Plaintiff was capable of performing
24   sedentary work but the RFC does not encompass a sit/stand option and the ALJ did not properly reject
25   this limitation. Additionally, the ALJ found Plaintiff was capable of performing sedentary work, but
26   the Social Security Rulings indicate that a sit/stand option is generally inconsistent with the prolonged
27   sitting contemplated by sedentary work, although it may be accommodated in some vocations, and
28
                                                         12
 1   therefore a VE should be consulted to clarify the implications of such a limitation. The Court

 2   accordingly cannot find that the ALJ’s error was “inconsequential to the ultimate nondisability

 3   determination” and therefore harmless. See Tommasetti, 533 F.3d at 1038.

 4          B.      Remand is Required

 5          The decision whether to remand for further proceedings or order an immediate award of benefits

 6   is within the Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). Unless

 7   “the record has been fully developed and further administrative proceedings would serve no useful

 8   purpose,” remand for further proceedings is warranted. Garrison v. Colvin, 759 F.3d 995, 1020 (9th

 9   Cir. 2014). Here, the ALJ failed to properly consider the sit/stand option which Plaintiff’s treating,

10   examining, and non-examining physicians opined was necessary and the circumstances of this case

11   therefore indicate that there are outstanding issues regarding the medical evidence that must be resolved

12   before a final determination can be made. Further administrative review may remedy the ALJ’s errors

13   and thus remand is appropriate. Ghanim v. Colvin, 763 F.3d 1154, 1166 (9th Cir. 2014); McLeod v.

14   Astrue, 640 F.3d 881, 888 (9th Cir. 2011). Moreover, Dr. Boniske opined that Plaintiff was able to sit

15   for an hour before requiring a break, while Dr. Fabella opined that a break would be required every

16   thirty minutes and Dr. Jackson and Dr. Wong proposed no temporal boundaries to the sit/stand option.

17   AR 130, 163, 1265, 1436. The resolution of conflicting medical evidence is a determination solely for

18   the ALJ. See Andrews v. Shalala, 53 F.3d 1035, 1039-40 (9th Cir. 1995) (“The ALJ is responsible for

19   determining credibility, resolving conflicts in medical testimony, and for resolving ambiguities.”)

20   (citations omitted); see also Tommasetti, 533 F.3d at 1041 (“[T]he ALJ is the final arbiter with respect

21   to resolving ambiguities in the medical evidence.”). As it is not clear that “further administrative

22   proceedings would serve no useful purpose,” remand for further proceedings is appropriate. See

23   Garrison, 759 F.3d at 1020.

24          Having found that remand is warranted, the Court declines to address Plaintiff’s remaining

25   arguments. See Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir. 2012) (“Because we remand the case to

26   the ALJ for the reasons stated, we decline to reach [plaintiff’s] alternative ground for remand.”); see

27   also Augustine ex rel. Ramirez v. Astrue, 536 F. Supp. 2d 1147, 1153 n.7 (C.D. Cal. 2008) (“[The] Court

28
                                                        13
 1   need not address the other claims plaintiff raises, none of which would provide plaintiff with any further

 2   relief than granted, and all of which can be addressed on remand.”).

 3                                               CONCLUSION

 4          Based on the foregoing, the Court finds that the ALJ’s disability determination warrants remand.

 5   Accordingly, the decision is REVERSED and the case REMANDED to the ALJ for further proceedings.

 6   On remand, the ALJ will reweigh the medical evidence and address the deficiencies identified by the

 7   Court. If necessary, the Commissioner may hold further hearings and receive additional evidence.

 8          Accordingly, the Clerk of the Court is DIRECTED to enter judgment in favor of Plaintiff

 9   Rebecca Rae Gonzales-Welch and against Defendant Nancy A. Berryhill, Acting Commissioner of

10   Social Security.

11
12   IT IS SO ORDERED.

13
        Dated:     March 27, 2019                             /s/ Barbara    A. McAuliffe            _
14                                                      UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        14
